    Case 1:18-cv-04023-ARR-RML Document 13 Filed 02/21/19 Page 1 of 2 PageID #: 47




                                          THE CITY OF NEW YORK
ZACHARY W. CARTER                       LAW DEPARTMENT                                          KATHLEEN D. REILLY
Corporation Counsel                            100 CHURCH STREET                             Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                    Phone: (212) 356-2663
                                                                                                       Fax: (212) 356-3558
                                                                                              Email: kareilly@law.nyc.gov


                                                                     February 21, 2019
      BY ECF
      Honorable Robert M. Levy
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 10007

                      Re:    Devan Billups v. City of New York, et al.
                             18 CV 4023 (ARR) (RML)

      Your Honor:

                      I am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      in this matter. I write jointly with plaintiff’s counsel, Alan Levine, to respectfully request a thirty
      (30) day adjournment of the status conference presently scheduled for 10:00 a.m. on February
      26, 2019 to a date and time convenient to the Court. This is the parties’ first request to adjourn
      the conference.

                      By way of background, plaintiff bring this action, pursuant to 42 U.S.C. § 1983,
      alleging that, on or about April 21, 2017, while he was in Department of Correction (“DOC”)
      custody, he was subjected to violations of his Fourteenth Amendment rights, including, inter
      alia, deliberate indifference to medical needs, negligence, and negligent training and supervision.
      Since the parties’ initial conference on November 8, 2018, this Office has requested and obtained
      paperwork from DOC, which is pertinent to attempting to identify the staff working on the date
      of incident at the locations plaintiff references in his complaint. However, this Office’s
      investigation revealed that there were a significant number of officers on duty during the several
      shifts that day, and as such, this Office needs more information from plaintiff to attempt to
      identify the purported “John Does.” To that end, on February 8, 2019, defendant served plaintiff
      with identification interrogatories. It is our hope that once plaintiff provides the responsive
      information, the parties anticipate being in a better position to attempt to identify the “John Doe”
      defendants.

                     As such, at this juncture, the parties believe a status conference with the Court
      will be more fruitful if the parties were granted the additional time of thirty (30) days to attempt
Case 1:18-cv-04023-ARR-RML Document 13 Filed 02/21/19 Page 2 of 2 PageID #: 48




to identify the purported “John Doe” defendants. To the extent this request is granted, and in an
effort to assist the Court in rescheduling the status conference, counsel for the parties have
conferred regarding available dates and are currently available on March 29, 2019, April 4, 2019,
or April 5, 2019. 1

                Accordingly, the parties respectfully request a thirty (30) day adjournment of the
February 26, 2019 status conference to a date and time convenient to the Court after March 28,
2019, proposing tentative dates of March 29, 2019, April 4, 2019, or April 5, 2019. We thank the
Court for its time and consideration of this request.

                                                                 Respectfully submitted,

                                                                          /s/

                                                                 Kathleen D. Reilly
                                                                 Assistant Corporation Counsel
                                                                 Special Federal Litigation Division

cc:     BY ECF
        Alan D. Levine, Esq., Attorney for Plaintiff




1
  The requested extension of time will also benefit plaintiff’s counsel, as Mr. Levine completed two trials
in February, and his associate assisting on this matter has been out on maternity leave, returning mid-
March.
                                                  -2-
